DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: It appears as though the recycle pump and the recirculating pump are used interchangeably in the specification.  They are both designated as element number 115.   Appropriate correction is required.

Claim Objections
Claims 1, 3, 5, 8-11, 16 and 19-22 are objected to because of the following informalities: 
Claim 1, line 2 after pressure pump is missing a semicolon. The cleaning vessel in line 6, should be amended to include liquid as recited in line 4 of the claim.  

Claim 5, there is a lack of antecedent basis with regard to the claimed cleaning fluid vessel, the fluid, the pressure valve and relief valve. 
Claim 8, there is a lack of antecedent basis with regard to the claimed relief valve.
Claim 9, there is a lack of antecedent basis with regard to the claimed cleaning fluid and the claimed pressure gauges.  
Claim 10, there is a lack of antecedent basis with regard to the claimed recirculating pump.
Claim 11, there is a lack of antecedent basis with regard to the claimed pressure gauge.
Claim 16, cleaning vessel in line 5, should be amended to include liquid as recited in line 3 of the claim.  There is a lack of antecedent basis with regard to the claimed recirculating pump, cleaning fluid and the fluid
Claim 19, there is a lack of antecedent basis with regard to the claimed recirculating pump.
Claim 20, there is a lack of antecedent basis with regard to the claimed recirculating pump and relief valve.
Claim 21, there is a lack of antecedent basis with regard to the claimed the last cycle, the print pattern, recirculating pump and relief valve and the fluid.
Claim 22, there is a lack of antecedent basis with regard to the claimed recirculating pump.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of Claims 1-15 is the inclusion of the limitations a switch valve, the switch valve being in fluid communication with the ink jet print head and a bath; the bath; a filter module in fluid communication with the switch valve;  a recycle pump in fluid communication with the filter module and the cleaning liquid vessel; and a central processing module (CPM), in communication with the pressure pump, the pressure relief valve, the ink jet print head, the switch valve, the filter module, and the recycle pump. It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for the allowance of Claims 16-22 is the inclusion a method steps activating the pressure pump, and the recirculating pump as well as actuating the switch valve; circulating the cleaning fluid through the ink jet print head inlet to the drain outlet, through the switch valve to the filter module and to the cleaning fluid vessel; actuating the switch valve for circulating the cleaning fluid through the ink jet print head nozzle plate and into the bath; and upon at least one of: a predetermined lapse of time; and receiving a command by the CPM, shutting the pressure pump, actuating the switch valve, and closing the relief valve thus draining the fluid from the bath, through the filter module to the cleaning fluid vessel.  It is these steps found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JP 2019001028 A An inkjet printer includes: a cleaning tank which stores a cleaning liquid for a wiper which wipes an inkjet nozzle surface in an ink head; a cleaning liquid discharge passage 118 which discharges the cleaning liquid stored in the cleaning tank 102; an ink discharge passage 120 which discharges an ink discharged from inkjet nozzles of the ink head; a waste liquid path 128 which receives the cleaning liquid discharged from the cleaning liquid discharge passage and the ink discharged from the ink discharge passage and discards the cleaning liquid and the ink; and cleaning liquid discharge means 116 which periodically discharges the cleaning liquid from the cleaning tank to the waste liquid path through the cleaning liquid discharge passage on the basis of preset conditions.
	EP 0678389 B1 the present invention relates to an ink jet head cleaning method and an ink jet head cleaning apparatus for cleaning nozzles of an ink jet head.

Communication with the PTO

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853